Citation Nr: 0622365	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-26 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for allergy and sinus 
disorder.

4.  Entitlement to service connection for body aches, to 
include whether presumptive service connection is warranted 
for an undiagnosed illness.

5.  Entitlement to service connection for memory loss, to 
include whether presumptive service connection is warranted 
for an undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue 
(claimed as lack of energy, tiredness, and sickness), to 
include whether presumptive service connection is warranted 
for an undiagnosed illness.

7.  Entitlement to service connection for sleep disturbance, 
to include whether presumptive service connection is 
warranted for an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1980 to July 1991.  
He had verified active service in the Southwest Asia Theater 
of Operations during the Gulf War from October 1990 to April 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In this decision, the RO denied service connection for the 
issues listed above.

The March 2003 decision also denied entitlement to 
presumptive service connection for disabilities arising from 
exposure to toxic herbicides (Agent Orange), asbestos, and 
mustard gas.  However, the veteran withdrew these issues at 
his hearing on appeal held in February 2005.  Therefore, 
these issues are no longer in appellate status.

The issues of entitlement to service connection for diabetes 
mellitus, tinnitus, allergy/sinusitis, and obstructive sleep 
apnea are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's symptoms of body aches, fatigue (to include 
lack of energy, tiredness, and sickness), and sleep 
disturbances have been attributed to diagnosed disorders.

2.  The veteran's memory loss has been attributed to his 
normal aging process.  


CONCLUSIONS OF LAW

1.  An undiagnosed illness characterized by body aches was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2005).

2.  An undiagnosed illness characterized by memory loss was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2005).

3.  An undiagnosed illness characterized by chronic fatigue 
(to include lack of energy, tiredness, and sickness) was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2005).

4.  An undiagnosed illness characterized by sleep disturbance 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in September 2002 and April 2004.  These letters 
informed him of the requirements to establish service 
connection and a particular evaluation for his bilateral 
tinnitus.  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
these claims to VA.

Regardless, VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  Similarly, 
under 38 U.S.C.A. § 5103A, VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-04.  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  See 38 C.F.R § 
3.159(d).  In the current case, as the applicable law and 
regulation prohibit the grant of benefits sought by the 
veteran, no other development is warranted because the law, 
and not the evidence, is dispositive in this case.  VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).  Because it is clear 
beyond any doubt from the current record that the claim must 
be denied as a matter of law and there is no reasonable 
possibility of substantiating the claim, any deficiency in 
notice to the appellant as to the duty to notify and assist 
is harmless, non-prejudicial error.  See Valiao v. Principi, 
17 Vet. App. 229 (2003). 


Factual Background

In preparation for his entrance into active service, the 
veteran was given a comprehensive medical examination in 
December 1979.  He reported a medical history of ear, nose, 
and throat trouble; left ear hearing loss due to childhood 
meningitis; and cramps in his legs.  The findings on 
examination were reported to be normal, except for a scar on 
his left forearm and left ear hearing loss.  Urinalysis was 
negative for albumin and sugar.  On a dental history form 
completed in June 1982, the veteran denied any prior history 
of diabetes.  

Military outpatient records noted that in December 1984, the 
veteran was seen for complaints of body aches, sore throat, 
and increased temperature.  The assessment was upper 
respiratory infection (URI).  The veteran made similar 
complaints in July 1986 and was diagnosed with URI and acute 
pharyngitis.  In March 1989, the veteran complained of back 
pain.  The assessment was mechanical low back pain.  A 
separate evaluation of March 1989 noted an assessment of 
lumbar strain.  Similar complaints in May 1989 resulted in an 
assessment of back strain.  

At his hearing on appeal in February 2005, the veteran 
testified that he was first diagnosed with diabetes mellitus 
in 1995.  However, he believed that his symptoms of diabetes 
started during his active service period.  He noted that he 
did not inform anyone of these symptoms at the time.  The 
veteran has also claimed that his symptoms of body aches, 
fatigue, lack of energy, tiredness, chronic sickness, memory 
loss, and sleep disturbance began during active service.  He 
has submitted multiple statements from family and friends 
that have indicated that his claimed symptomatology started 
during his active service period.

The private and VA treatment records dated since the mid-
1990s have noted complaints similar to the symptoms claimed 
by the veteran to be service-connected.  The diagnoses have 
included Type II diabetes mellitus, fatigue, allergies, 
allergic rhinitis, URI, tenosynovitis, and bronchitis.

The veteran was given a VA Persian Gulf War Registry 
examination in August 2002.  The only abnormality noted on 
physical examination in regards to the claimed symptoms was 
stiffness in the range of motion of the joints of the 
extremities, and stiffness and muscle spasm were found during 
movement of the lumbar spine.  On mental status examination, 
the veteran's memory was found to be intact to recent and 
remote memories.  A lumbar spine X-ray revealed minimal 
degenerative changes.  The diagnoses were essential 
hypertension, Type II diabetes mellitus, minimal degenerative 
changes in the lumbar spine, chronic sinusitis, and 
hemorrhoids.  

The veteran was given a VA compensation examination in 
December 2002.  A thorough history was taken and detailed 
examination findings were reported.  It was noted that a 
sleep study of January 2003 had noted a diagnosis of 
obstructive sleep apnea syndrome.  The final diagnoses were 
diabetes mellitus Type II and chronic maxillary sinusitis.  
The examiner opined that the veteran's body aches were 
characterized by diffuse arthralgia and most likely due to 
his uncontrolled diabetes and sleep apnea.  No memory loss 
was found and the examiner felt the complaints of minor loss 
of memory were normal for the veteran's age.  It was felt 
that the veteran's fatigue was multifactorial in origin and 
most likely due to his diabetes and sleep apnea.  


Applicable Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms to 
include neuropsychological signs and symptoms.  This chronic 
disability must have become manifest either during active 
service in the Southwest Asia Theater of Operations during 
the Gulf War, or to a degree of 10 percent or more, and by 
history, physical examination, and laboratory tests it cannot 
be attributed to any known clinical diagnosis.  Such a 
chronic, undiagnosed illness will then be service connected 
unless there is affirmative evidence that an undiagnosed 
illness was not incurred during active service in the 
Southwest Asia Theater of Operations during the Gulf War; or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from service in 
the Southwest Asia Theater of Operations during the Gulf War 
and the onset of the illness; or there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.


Service Connection for an Undiagnosed Illness

The veteran has claimed that his symptoms of body aches, 
memory loss, fatigue, and sleep disturbance are the result of 
an undiagnosed illness that had its onset during his active 
service.  Both his testimony and the statements from family 
and friends are competent to show symptomatology and 
injuries.  However, this lay evidence is not competent to 
determine the etiology of the symptoms.  See Espiritu, supra.  
Only a healthcare professional can provide competent evidence 
on the etiology of an illness.

The only medical opinion to address the origins of the 
veteran's claimed symptoms was that provided in the VA 
examination of December 2002.  This examiner clearly 
attributed the veteran's related symptoms to diagnosed 
diseases.  This opinion is support by the Persian Gulf 
Registry examination of August 2002 that also noted the 
veteran's complaints and attributed them to diagnosed 
disorders.  There is no evidence in the current treatment 
records that has attributed any claimed symptomatology to an 
undiagnosed illness arising from the Gulf War.  Based on this 
competent evidence, the Board finds that the related 
symptomatology has been attributed to diagnosed diseases.  As 
the preponderance of the evidence is against the claim for 
service connection for an undiagnosed illness, the benefit of 
the doubt rule is not for application in this case.  
38 U.S.C.A. § 5107(b).

The Board is bound in its decision by law, regulation, and 
precedent opinions of the VA General Counsel.  38 U.S.C.A. 
§ 7104(c).  As the regulatory criteria evaluating undiagnosed 
illness at 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 requires 
that the noted symptoms not be attributed to a diagnosed 
disease or illness, the appellant is not entitled to service 
connection for the above noted symptomatology as an 
undiagnosed illness.  Therefore, this appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for an undiagnosed illness 
characterized by body aches is denied.

Entitlement to service connection for an undiagnosed illness 
characterized by memory loss is denied.

Entitlement to service connection for an undiagnosed illness 
characterized by chronic fatigue (to include lack of energy, 
tiredness, and sickness) is denied.

Entitlement to service connection for an undiagnosed illness 
characterized by sleep disturbance is denied.


REMAND

As noted above, the veteran's claimed symptoms have been 
attributed to diabetes mellitus and sleep apnea.  He has also 
claimed that his tinnitus and allergy/sinus disorder was 
incurred during active service.  However, a review of the 
claims file indicates that the veteran's service medical 
records are not complete.  In May 1991, the veteran signed a 
form on which he indicated his desire to undergo a complete 
medical (separation) examination.  Also of record is a May 
1991 chest X-ray report.  The reasons for the X-ray request 
were noted to be "ETS."  Unfortunately, the actual 
separation examination report is not contained in the 
veteran's service medical records that have been associated 
with the claims file.  It appears that the military 
outpatient records end in 1987, approximately four years 
prior to his separation from active service.

VA has a heightened duty to assist in the development of 
missing service medical records.  See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  Under the circumstances, the AOJ must 
contact the appropriate custodian and request that the 
veteran's missing service medical records, to include a 
separation examination report dated in May 1991, be forwarded 
to VA.  If these records cannot be located, the custodian 
must explicitly inform VA that these records are missing or 
destroyed.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

The available service medical records report the veteran's 
complaints regarding his hearing, sinus/nasal discharge, and 
complaints of fatigue.  As noted above, the veteran's current 
symptoms have been attributed to diabetes mellitus and sleep 
apnea.  Unfortunately, this examiner failed to discuss the 
etiology of the diabetes and sleep apnea.  The veteran has 
provided competent lay evidence that these symptoms began 
during his active service.  Based on this lay and medical 
evidence, the Board finds that a compensation examination is 
needed to determine if the veteran currently suffers with the 
claimed disabilities and, if so, what is the etiology of 
these disorders.  See 38 U.S.C.A. § 1154(b), 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also Myers v. Brown, 5 Vet. App. 
3, 4-5 (1993); Duenas v. Principi, 18 Vet. App. 512, 518 
(2004) (The duty to assist requires VA to obtain a medical 
opinion as to the relationship between an in-service event, 
injury, or symptomatology and a current disability.); Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot 
base its decisions on its own unsubstantiated medical 
opinion.)

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the issue of entitlement to 
service connection for diabetes mellitus, 
tinnitus, allergy/sinus disorder, and 
sleep apnea; please send the veteran the 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AOJ should contact the 
appropriate custodian of the veteran's 
service medical records.  This agency 
should be asked to do a comprehensive 
search of the records in order to locate 
the veteran's service medical records 
dated after 1987, specifically a 
comprehensive medical examination 
conducted in May 1991 in preparation for 
the veteran's separation from active 
service.  If these records cannot be 
located, the custodian must specifically 
inform VA of this fact.  All responses 
and/or evidence received should be 
associated with the claims file.

3.  The AOJ should contact the veteran 
and inform him that parts of his service 
medical records are missing.  He should 
be requested to submit copies of all 
service medical records in his 
possession.  All responses and/or 
evidence received must be associated with 
the claims file.

4.  The veteran should be afforded the 
appropriate VA compensation examinations.  
These examinations are to determine 
whether the veteran currently suffers 
with diabetes mellitus, tinnitus, 
allergies/sinusitis, and/or sleep apnea; 
and if so, whether any of these 
disabilities were incurred during active 
service.  The claims folder must be sent 
to the examiner for review.  The 
examiners are requested to answer the 
following questions:

Does the veteran currently suffer with 
diabetes mellitus, tinnitus, 
allergies/sinusitis, and/or sleep apnea?  
If so, please provide all appropriate 
diagnoses.  Is it at least as likely as 
not that any current disability was 
incurred during the active service 
period?  Regarding the diabetes mellitus, 
is it at least as likely as not that any 
current diabetes mellitus was incurred 
within one year after the veteran's 
separation from active service in July 
1991?  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the examination 
should be associated with the veteran's 
claims folder.

5.  Finally, readjudicate the veteran's 
claim for entitlement to service 
connection for diabetes mellitus, 
tinnitus, allergy/sinus disorder, and 
sleep apnea.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2005).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


